The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 03/26/2020.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	Regarding independent claim 15, the claim is drawn to a “compute program product stored in a computer readable storage medium”. In paragraph [0013], the specification does not explicitly exclude transitory/propagated medium from the claimed computer readable medium. Broadly interpreted, a “computer-readable medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims to be amended as “a non-transitory computer readable storage medium” to make the claims statutory under 35 USC 101.
 	Therefore, claim 15 is rejected as directing to a non-statutory subject matter.
Claims 16-20 are dependent claims of claim 15. Accordingly, Claims 16-20 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(e) as being anticipated by Kim et al. (US 2021/0067684, hereinafter Kim).
 Re claim 1, Kim teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: 
 automatically computing a plurality of feature combinations based on a set of subject matter fields selected from a plurality of subject matter fields and one or more qualifiers that correspond to the selected set of subject matter fields ([0247] and [0343], extracting information from face feature); and 
training a model in an artificial intelligence (AI) system using the computed plurality of feature combinations ([0091] and [0158]-[0160], artificial intelligence).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177